EXHIBIT 10.2

 

AMENDED AND RESTATED

SETTLEMENT AND RELEASE AGREEMENT

 

This amended and restated settlement and release agreement (this “Agreement”) is
made and entered into as of June 28, 2019, by and between Body and Mind Inc., a
Nevada corporation (“BaM”), BAM’s subsidiaries, NMG Long Beach, LLC, a
California limited liability company (“NMG LB”) and NMG San Diego, LLC, a
California limited liability company (“NMG SD”) on one hand, and Green Light
District Holdings, Inc., a Delaware corporation (“GLDH”), The Airport Collective
Inc., a California non-profit mutual benefit corporation (“Airport”), David
Barakett, an individual (“Mr. Barakett”) (GLDH, Airport, and Mr., Barakett shall
collectively be referred to as, the “Barakett Parties”) and SGSD, LLC, a Nevada
limited liability company (“SGSD”) on the other hand. Collectively, the
aforementioned Parties shall be referred to herein as the “Parties” or
individually as a “Party.”

 

WHEREAS, the Parties previously entered into a Settlement and Release Agreement
on June 19, 2019 (the “Original Settlement”) wherein SGSD was required to
deliver certain executed transaction documents contemporaneously upon execution
of the Original Settlement (the “Transaction Documents”);

 

WHEREAS, while the Original Settlement was signed by all Parties, all of the
Transaction Documents were not delivered contemporaneously with the execution of
the Original Settlement;

 

WHEREAS, the Parties desire to enter into this Agreement which shall supersede
and replace the Original Settlement.

 

WHEREAS, all of the Transaction Documents executed in connection with the
Original Settlement shall remain effective in accordance with the terms and
conditions therein and shall be re-delivered upon execution of this Agreement;

 

WHEREAS, any undelivered Transaction Documents shall be delivered upon the
execution of this Agreement;

 

WHEREAS, BaM, GLDH and Mr. Barakett previously entered into a Binding Interim
Agreement dated November 28, 2018 (as amended from time to time, collectively
with the documents and agreements referenced therein, or delivered in connection
therewith, the “Existing Agreement”);

 

WHEREAS, BaM, GLDH and Mr. Barakett desire to restructure the Existing Agreement
and enter into a mutual release of any and all claims related to the Existing
Agreement;

 

WHEREAS, as part of this Agreement, the Parties desire to enter into various
other Agreements contemporaneous herewith as set forth herein, which shall
replace and supersede the Existing Agreement; and

 



  

  



 

NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, it is hereby agreed as follows:

 

1. Amending Original Settlement. This Agreement shall supersede and replace the
Original Settlement agreement in its entirety. The Transaction Documents
executed and delivered contemporaneously with the Original Settlement shall
remain effective in accordance with the terms and conditions of such Transaction
Documents.

 

2. Transaction Documents. As part of the Original Settlement, the Parties (as
applicable) contemporaneously entered into/delivered some, but not all of the
required Transaction Documents as follows:

 

a. Amended and Restated Convertible Note and General Security Agreement. In
connection with the Original Settlement, BaM and the Barakett Parties have
entered into the loan documents attached hereto as Exhibit A (the “Loan
Documents”) and such Loan Documents remain effective and shall be re-delivered
upon execution of this Agreement;

 

b. Airport Collective Asset Purchase Agreement. In connection with the Original
Settlement, Airport and NMG LB have entered into the Asset Purchase Agreement
(and all accompanying Schedules thereto) attached hereto as Exhibit B (the
“Asset Purchase Agreement”) and such Asset Purchase Agreement remains effective
and shall be re-delivered upon execution of this Agreement;

 

c. San Diego Lease Assignment Agreement. In connection with the Original
Settlement, SGSD has delivered the executed First Amendment and Assignment
Agreement attached hereto as Exhibit C (the “SD Lease Assignment”) and shall
re-deliver the executed SD Lease Assignment upon execution of this Agreement;

 

d. San Diego Operating Agreement. In connection with the Original Settlement,
SGSD failed to deliver the executed operating agreement for BaM’s subsidiary,
NMG San Diego, LLC (the “NMG Operating Agreement”). In connection with this
Agreement, SGSD has contemporaneously delivered a copy of the executed NMG
Operating Agreement attached hereto as Exhibit D; and

 

e. Litigation Loan. In connection with the Original Settlement, BAM and the
Barakett Parties have entered into the Litigation Loan Agreement attached hereto
as Exhibit E (the “Litigation Loan Agreement”) and such Litigation Loan
Agreement remains effective and shall re-delivered upon execution of this
Agreement.

 

3. Consideration. As consideration for the SD Lease Assignment set forth in 1(c)
of this Agreement, BaM shall issue up to three (3) payments of shares as
follows:

 

a. Payment 1. The first payment shall be Five Hundred Thousand Dollars
($500,000.00) of vested BaM shares calculated upon execution of this Agreement
at the maximum discount allowed by the Canadian Stock Exchange (the “Payment 1
Shares”). Within three (3) days following the execution of this Agreement, the
Payment 1 Shares shall be issued to SGSD and shall be provided to the following
SGSD Members: (i) Sean Orlando as to Fifty Eight Thousand Eight Hundred Twenty
Five Dollars ($58,825.00) of the Payment 1 Shares; and (ii) Milad Arab as to
Four Hundred and Forty One Thousand One Hundred Seventy Six Thousand Dollars
($441,176.00) of the Payment 1 Shares, both subject to the mandatory six (6)
month exchange holding period.

 



  

  



 

b. Payment 2. The second payment of shares shall be to Mr. Barakett or his
designee and shall be contingent on NMG SD receiving its medical commercial
cannabis retail license at 7625 Carroll Road, San Diego, California 92121 (the
“SD Location”). Subject to the Share Payment Reduction set forth in Section 2(d)
of this Agreement, Seven Hundred and Fifty Thousand Dollars ($750,000.00) of BAM
common shares at a price of $0.7439 CAD per share and an exchange rate of 1.3296
(the “Exchange Rate”) as agreed by the Parties (the “Share Value Calculation”)
for a total possible payment of One Million Three Hundred and Forty Thousand
Five Hundred Two (1,340,502) BaM shares (the “Payment 2 Shares”) shall be
disbursed to Mr. Barakett or his designee only following NMG SD receiving all
licenses, permits, and authorizations required for NMG SD to conduct medical
commercial cannabis retail operations at the SD Location (the “SD Medical
Licenses”). In addition to being subject to the reduction set forth in Section
3(d), the Payment 2 Shares shall be subject to the mandatory six (6) month
exchange holding period.

 

c. Payment 3. The third payment of shares shall be to Mr. Barakett or his
designee and shall be contingent on NMG SD receiving its adult-use commercial
cannabis retail license at the SD Location. Subject to the Share Payment
Reductions set forth in Section 2(d) of this Agreement, Seven Hundred and Fifty
Thousand Dollars ($750,000.00) of BaM common shares at the Share Value
Calculation for a total possible payment of One Million Three Hundred and Forty
Thousand Five Hundred Two (1,340,502) BaM shares (the “Payment 3 Shares”) shall
be disbursed to Mr. Barakett or his designee only following NMG SD receiving all
licenses, permits, and authorizations required for NMG SD to conduct adult-use
commercial cannabis retail operations at the SD Location (the “SD Adult-use
Licenses”). In addition to being subject to the Share Payment Reduction set
forth in Section 3(d), the Payment 3 Shares shall be subject to the mandatory
six (6) month exchange holding period.

 

d. Share Payment Reductions. Subject to Section 3(e) of this Agreement, Mr.
Barakett has agreed to pay BaM forty percent (40%) of the “Start-up Costs” as
defined herein (the “Barakett Allocation”). For the purposes of this Agreement,
the “Start-up Costs” include all costs associated with NMG SD establishing
commercial cannabis retail operations at the SD Location (the “SD Premises”)
inclusive of: (i) the costs associated with becoming a tenant at the SD
Premises, including but not limited to, the costs set forth in the SD Lease
Assignment; and (ii) all construction costs associated with building out the SD
Location for the Company’s operations (the “Start-up Costs”). Prior to any
payment of the Payment 2 Shares or the Payment 3 Shares, NMG shall provide Mr.
Barakett with written documentation detailing the Start-up Costs and Mr.
Barakett shall have seven (7) business days from: (a) the date NMG SD receives
the SD Medical Licenses; or (b) the date NMG SD receives the SD Adult-use
Licenses, whichever is earlier (the “Allocation Payment Deadline”) to pay BaM
the Barakett Allocation. Notwithstanding the foregoing, under no circumstances
may the Allocation Payment Deadline occur prior to the earlier of: (y) the free
trading of the NMG LB Share Payment associated with the Asset Purchase
Agreement; or (z) the date that is six (6) months and ten (10) days from the
Effective Date. Notwithstanding any provision in this Agreement or the
Transaction Documents to the contrary, in the event Mr. Barakett fails to pay
any portion of the Barakett Allocation amount prior to the Allocation Payment
Deadline, the Payment 2 Shares and/or the Payment 3 Shares (as applicable) shall
be reduced based on any unpaid portion of the Barakett Allocation. BaM shall
have the ability to offset the Payment 2 Shares and/or the Payment 3 Shares at
its sole and exclusive discretion. For the purpose of this offsetting only, BaM
shall utilize a share value calculation equal to the CSE listed 5-day VWAP of
the BaM shares, as applicable, on the trading day immediately prior to the
Allocation Payment Deadline. In no event shall such calculation be lower than
$0.74 (CAD) per share and or higher than $1.07 (CAD) per share (the “Offsetting
Calculation”):

 



  

  



 



 

i.Example: For the purpose of example, if the Start-up Costs equal Three Million
Dollars ($3,000,000.00) and NMG SD receives either its SD Medical Licenses
(prior to receiving its SD Adult-use Licenses) on August 1, 2019, Mr. Barakett
shall have until August 9, 2019 to pay BaM One Million Two Hundred Thousand
Dollars ($1,200,000.00 US) (i.e. the Barakett Allocation). If Mr. Barakett fails
to pay the entire Barakett Allocation, and if the CSE listed 5-day VWAP of the
BaM shares on August 8, 2019 is $1.10 (CAD) per share, BaM shall reduce the
Payment 2 Shares and Payment 3 Shares as follows:



 



 

A.In accordance with this Agreement, the total possible Payment 2 Shares and
Payment 3 equals two million six hundred eighty one thousand four (2,681,004)
shares;

 

 

 

 

B.The two million six hundred eighty one thousand four (2,681,004) shares at a
per share calculation of $1.07 (CAD) equals Two Million Eight Hundred Sixty
Eight Thousand Six Hundred Seventy Four Dollars and 28/100 ($2,868,674.28 CAD);

 

 

 

 

C.The Two Million Eight Hundred Sixty Eight Thousand Six Hundred Seventy Four
Dollars and 28/100 ($2,868,674.28 CAD) is divided by the Exchange Rate, which
equals Two Million One Hundred Fifty Seven Thousand Five Hundred Forty Six
Dollars and 84/100 ($2,157,546.84 US);

 

 

 

 

D.The Barakett Allocation of One Million Two Hundred Thousand Dollars
($1,200,000.00) would be deducted from that Two Million One Hundred Fifty Seven
Thousand Five Hundred Forty Six Dollars and 84/100 ($2,157,546.84 US) resulting
in the remaining amount of Nine Hundred Fifty Seven Thousand Five Hundred Forty
Six Dollars and 84/100 ($957,546.84 US);

 

 

 

 

E.That remaining amount of Nine Hundred Fifty Seven Thousand Five Hundred Forty
Six Dollars and 84/100 ($957,546.84 US) would be multiplied by the Exchange Rate
equaling One Million Two Hundred Seventy Three Thousand One Hundred Fifty Four
Dollars and 28/100 ($1,273,154.28 CAD); and



 



  

  



 



 

F.That One Million Two Hundred Seventy Three Thousand One Hundred Fifty Four
Dollars and 28/100 ($1,273,154.28 CAD) would be divided by the per share
calculation price of $1.07 CAD for a total share payment to Mr. Barakett of one
million one hundred eighty nine thousand eight hundred sixty three (1,189,863)
shares resulting in zero (0) Payment 2 Shares and the Payment 3 Shares being
reduced by one hundred fifty thousand six hundred thirty nine (150,639) shares.
The reduced Payment 3 Shares only to be paid out in accordance with the terms
and conditions of this Agreement.



 

e. Amended Operating Agreement Exception. In the event the Members of NMG SD
enter into an amended and restated operating agreement that would result in the
Barakett Allocation being paid by SJJR, LLC or its affiliates, subsidiaries or
successors, prior to the Allocation Payment Deadline, then the holdback set
forth in Section 3(d) of this Agreement shall not apply.

 

f. Failure to Obtain Retail Licenses. In the event NMG SD is unable, through no
fault of the Barakett Parties, to receive its medical commercial cannabis retail
license or its adult-use commercial cannabis retail license at the SD Location
in accordance with the terms and conditions of this Agreement, NMG SD and BaM
shall utilize best efforts to negotiate in good faith an amendment to this
Agreement satisfactory to all Parties.

 

4. Payment for Legal Expenses. Within ten (10) days following the execution of
this Agreement, BaM shall pay the legal and consulting expenses incurred by the
Barakett Parties for the benefit of BaM and otherwise in facilitating this
Agreement and the transactions contemplated hereby in an amount of $90,500,
which represents the legal fees ($73,000), consulting fees ($17,500), and costs
incurred since November 28, 2018 and unrelated to the litigation expenses to be
covered by the Litigation Loan Agreement. If requested by BaM, the Barakett
Parties shall cause counsel and consultants for the Barakett Parties to provide
itemized invoices detailing the work performed and costs incurred for the
benefit of BaM.

 

5. Final Agreement. This Agreement and the Transaction Documents represent the
entire agreement between the Parties. This Agreement and the Transaction
Documents shall supersede and replace the Existing Agreements and any other
Agreement between the Parties, verbal or otherwise.

 

6. Releases.

 

a. Barakett Parties’ Release. Upon Closing of the Asset Purchase Agreement, the
Barakett Parties and their successors, related entities, representatives,
assigns, agents, shareholders, members, directors, managers, officers employees,
and attorneys (“Representatives”), and each of them, hereby releases and forever
discharges BaM and the Shareholders and their respective Representatives, and
each of them, of and from any and all claims, debts, liabilities, demands,
obligations, costs, expenses, actions and causes of action (“Claims”), in any
way related to the Existing Agreement, known and unknown, which they or any
person claiming or purporting to claim through him now owns or holds, or has at
any time heretofore owned or held, or may at any time own or hold, by reason of
any matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done prior to the date hereof.

 



  

  



 

b. BaM’s Release. Except as expressly provided to the contrary herein, upon
Closing of the Asset Purchase Agreement, BaM and its Representatives, and each
of them, hereby release and forever discharge the Barakett Parties and their
respective Representatives, and each of them, of and from any and all Claims
related to the Existing Agreement, known and unknown, which they or any person
claiming or purporting to claim through them now owns or holds, or has at any
time heretofore owned or held, or may at any time own or hold, by reason of any
matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done prior to the date hereof.

 

c. SGSD’s Release. Upon Payment of the Payment 1 Shares to SGSD, SGSD and its
Representatives and each of them, hereby releases and forever discharges NMG LB,
NMG SD, BaM and the Shareholders and their respective Representatives, and each
of them, of and from any and all Claims, in any way related to the SD Lease
Assignment, known and unknown, which they or any person claiming or purporting
to claim through him now owns or holds, or has at any time heretofore owned or
held, or may at any time own or hold, by reason of any matter, cause or thing
whatsoever, occurred, done, omitted or suffered to be done prior to the date
hereof.

 

7. Full and Final Accord. The Parties hereto intend this Agreement to be
effective as a full and final accord and satisfaction and release of each and
every matter hereinabove referred to. The Parties hereby acknowledge that they
are familiar with Section 1542 of the Civil Code of the State of California
which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”

 

Each Party to this Agreement waives and relinquishes any right and benefit which
they have or may have under Section 1542 to the full extent that they may
lawfully waive all such rights and benefits pertaining to the subject matter
hereof.

 

8. Indemnification. Each Party agrees to indemnify and hold harmless the other
Parties, and any of their Representatives, against any Claim related to the
Existing Agreement (including the payment of attorneys’ fees and costs incurred,
whether or not litigation to be commenced) by any person or entity that is not a
party to this Agreement, which is inconsistent with this Agreement. In addition
to and in no way limiting the indemnification provisions set forth in the Asset
Purchase Agreement, the Parties agree that in the event the Business (as defined
in the Asset Purchase Agreement) has additional liabilities not disclosed on the
Transition Date (as defined in the Asset Purchase Agreement), for which BAM or
its affiliates and subsidiaries are required to pay, BAM or its affiliates and
subsidiaries shall have the sole option to offset any consideration owed to the
Barakett Parties pursuant to the Transaction Documents by the amount of such
liabilities.

 



  

  



 

9. No Litigation. Each Party agree to forever refrain and forebear from
commencing, instituting or prosecuting any lawsuits, actions or other
proceedings based on, arising out of or in connection with any Claim being
released hereunder; and to cause to be dismissed, with prejudice, any lawsuits,
actions or other proceedings that are subject to release and discharge by virtue
of this Agreement.

 

10. Jurisdiction and Disputes. This Agreement shall be governed and construed in
accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of California.

 

a. In the event of any claim arising out of or relating to any performance
required under this Agreement, or the interpretation, validity or enforceability
hereof (each, a “Claim”), the Parties shall use their best efforts to settle the
Claim. To this effect, they shall consult and negotiate with each other in good
faith and, recognizing their mutual interests, attempt to reach a just and
equitable resolution satisfactory to the Parties. If the Claim cannot be settled
through negotiation within a period of seven (7) days, the Parties agree to
attempt in good faith to settle the Claim through mediation, administered by a
mediator mutually agreeable to the Parties, before resorting to arbitration. If
they do not reach such resolution, or an agreed upon mediator cannot be
identified within a period of thirty (30) days, then upon notice by either Party
to the other they shall commence arbitration as set forth below.

 

b. The Parties agree to submit any and all Claims, or any dispute related in any
way to this Agreement and the services rendered hereunder, to binding
arbitration before JAMS. The arbitration shall be held in accordance with the
JAMS then-current Streamlined Arbitration Rules & Procedures (and no other JAMS
rules), which currently are available at:
http://www.jamsadr.com/rules-streamlined-arbitration. The arbitrator shall be
either a retired judge, or an attorney who is experienced in commercial
contracts and licensed to practice law in California, selected pursuant to the
JAMS rules. The Parties expressly agree that any arbitration shall be conducted
in Each Party understands and agrees that by signing this Agreement, such Party
is waiving the right to a jury. The arbitrator shall apply California
substantive law in the adjudication of all Claims. Notwithstanding the
foregoing, either Party may apply to the Superior Courts located in Los Angeles
County, California for a provisional remedy, including but not limited to a
temporary restraining order or a preliminary injunction. The application for or
enforcement of any provisional remedy by a Party shall not operate as a waiver
of the agreement to submit a dispute to binding arbitration pursuant to this
provision. In no event shall a Claim be adjudicated in Federal District Court.
In the event that either Party commences a Claim in Federal District Court or
moves to remove such action to Federal District Court, the Parties hereby
mutually agree to stipulate to a dismissal of such Federal Claim with prejudice.
After a demand for arbitration has been filed and served, the Parties may engage
in reasonable discovery in the form of requests for documents, interrogatories,
requests for admission, and depositions. The arbitrator shall resolve any
disputes concerning discovery. The arbitrator shall award costs and reasonable
attorneys’ fees to the prevailing Party, as determined by the arbitrator, to the
extent permitted by California law. The arbitrator’s decision shall be final and
binding upon the Parties. The arbitrator’s decision shall include the
arbitrator’s findings of fact and conclusions of law and shall be issued in
writing within thirty (30) days of the commencement of the arbitration
proceedings. The prevailing Party may submit the arbitrator’s decision to
Superior Courts located in Los Angeles County for an entry of judgment thereon.

 



  

  



 

11. Miscellaneous.

 

a. This Agreement is intended by the Parties as the final expression of their
Agreement and understanding with respect to the subject matter hereof, and as a
complete and exclusive statement of the provisions thereof. This Agreement
supersedes any and all prior or contemporaneous agreements and understandings.

 

b. The Parties hereto shall execute any further documents reasonably necessary
to effectuate the terms of this Agreement.

 

c. Each Party hereto acknowledges and agrees that no Party hereto, nor any
Representative for such Party, has made any promise, representation or warranty,
express, implied or statutory, not contained herein concerning the subject
matter hereof to induce the other to execute this agreement.

 

d. Each Party has read and understands this Agreement and mutually warrants and
represents that each has been given the opportunity to be represented by
independent counsel of his/her own choice in the negotiation and execution of
this Agreement, that each Party hereto is fully informed as to each and every
matter contained herein and that this agreement is executed voluntarily and
without duress or undue influence on the part or on behalf of any Party hereto.

 

[signature page to follow]

 



  

  



 

IN WITNESS WHEREOF, the Parties have executed this agreement as of the day and
year first above written.

 

 



Body and Mind Inc.

(“BaM”)   

 

Green Light District Holdings, Inc.

(“GLDH”)

 

 

 

 

 

 

 

By:

/s/ Leonard Clough

 

By:

/s/ David Barakett

 

 

 

 

 

 

 

Name:

Leonard Clough

 

Name:

David Barakett

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Dated:

June 28, 2019

 

Dated:

June 28, 2019

 

 

 

 

 

 

 

The Airport Collective Inc.

(“Airport”)

 

SGSD, LLC

(“SGSD”)

 

 

 

 

 

 

By:

/s/ David Barakett

 

By:

/s/ David Barakett

 

 

 

 

 

 

 

Name:

David Barakett

 

Name:

David Barakett

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Dated:

June 28, 2019

 

Dated:

June 28, 2019

 

 

 

 

 

 

 

 

 

David Barakett

(“Barakett”)

 

 

 

 

 

 

 

 

 

 

/s/ David Barakett

 

 

 

 

Name: 

David Barakett          

 

 

 

 

 

 

 

 

 

 

Dated:

June 28, 2019

 



 



  

  



 

EXHIBIT A

LOAN DOCUMENTS

 

 



  

  



 

EXHIBIT B

ASSET PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 



  

  



 

EXHIBIT C

SD LEASE ASSIGNMENT

 

 

 

 

 

 

 

 

 



  

  



 

EXHIBIT D

NMG SD OPERATING AGREEMENT

 

 

 

 

 

 

 

 



  

  



 

EXHIBIT E

LITIGATION LOAN AGREEMENT

 

 

 

 

 

 

 



 



 